Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 08/21/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  the claims preamble states, “wherein the plurality of travelling state sfurther comprises…” while it should read, “wherein the plurality of travelling states further comprises…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (U.S. Publication No. 20170154529).
Regarding claim 1:
Zhao teaches:
A method for controlling vehicle travelling, comprising: detecting a plurality of traveling states of a vehicle, ("the remote vehicle is at a current point 8000 on a single lane 8050 where the current driving intention can only be to go straight. An example of the trajectory for the remote vehicle is labeled 8100. Upon reaching point 8200, however, the driving intention may be go straight or right turn due to the presence of lanes 8300 and 8400." [0117]; here it shows that a plurality of traveling states of a vehicle can be detected.)
wherein the plurality of travelling states comprises a plurality of travelling directions; ("the remote vehicle is at a current point 8000 on a single lane 8050 where the current driving intention can only be to go straight. An example of the trajectory for the remote vehicle is labeled 8100. Upon reaching point 8200, however, the driving intention may be go straight or right turn due to the presence of lanes 8300 and 8400." [0117]; here it also shows that the plurality of traveling states comprises a plurality of traveling directions (either going straight or turning right))
respectively previewing the vehicle travelling along the plurality of travelling directions from an original position in a lane to obtain a plurality of previewing paths; ("Assuming that the trajectory 8100 for the current intention of going straight only takes up 2 seconds of a 4-second trajectory calculation, the vehicle pose (i.e., its position within the vehicle transportation network information) and velocity is recalculated at point 8200 so as to generate the next segment of the trajectory, such as the trajectory 8500 for the next driving intention of right turn, for another 2 seconds. The trajectory is generated as described above with respect to FIGS. 6 and 7, and it is generated for each driving intention (e.g., lane)." [0117]; here it shows 
fitting a plurality of turning paths of the vehicle travelling from the original position to a target path in the lane according to the plurality of previewing paths; ("FIG. 7 is a diagram illustrating the weighting function that may be used for generating the trajectory of FIG. 6. The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000." [0110]; here it shows that a generated turning path of the vehicle is fitted, using a weighting function, from the original position to a target path in the lane.)
using the plurality of turning paths to calculate change information of a plurality of steering wheel angles; ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that the optimized trajectory can include a set of steering angles.)
and adjusting the plurality of travelling directions according to the change information of the steering wheel angle, to control the vehicle to travel from the original position to the target path along the plurality of turning paths. ("the output of the trajectory controller can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400, or both. In some embodiments, the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position. In some embodiments, the optimized trajectory can be one or more lanes, lines, curves, paths, or a 

Regarding claim 2:
Zhao teaches all of the limitations of claim 1.
Zhao further teaches:
The method according to claim 1, wherein the plurality of travelling states further comprises a plurality of traveling speeds; and the step of respectively previewing the vehicle travelling along the plurality of travelling directions from the original position in the lane to obtain the plurality of previewing paths comprises: predicting paths of the vehicle obtained by travelling along the plurality of travelling directions for a period of time from the original position of the lane at the plurality of travelling speeds as the plurality of previewing paths. ("vehicle velocity is a vector having a heading and a magnitude. In FIG. 6, the predicted trajectory of the vehicle 6000 based on the vehicle velocity is shown extending over time by the arrow 6300. The vehicle velocity may be obtained from, for example, the remote vehicle kinetic state information optionally received in the process of FIG. 3 at 3000 or may be calculated, in whole or in part, from other information received at 3000. Knowing the velocity and the position of the remote vehicle 6000, the trajectory up to K seconds can be predicted." [0108]; here it shows that the predicted trajectory up to a certain amount of seconds can be obtained. 

Regarding claim 3:
Zhao teaches all of the limitations of claim 1.
Zhao further teaches:
The method according to claim 1, wherein the step of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path in the lane according to the plurality of previewing paths comprises: selecting target positions deviating from the plurality of previewing paths from the target path of the lane; ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature prediction of the trajectory. As time passes from the current point 7100, the weighting between the two predictions change such that the maximum weight is given to the map curvature prediction of the trajectory and the minimal weight is given to the velocity prediction of the trajectory at a future point 7200 at K seconds for example." [0110]; 
and fitting the plurality of turning paths of the vehicle travelling from the original position to the target path. ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature prediction of the trajectory. As time passes from the current point 7100, the weighting between the two predictions change such that the maximum weight is given to the map curvature prediction of the trajectory and the minimal weight is given to the velocity prediction of the trajectory at a future point 7200 at K seconds for example." [0110]; here it also shows that each of those positions are given a weight such that the turning paths are fitted from the original position to the target path.)

Regarding claim 4:
Zhao teaches all of the limitations of claim 3:
Zhao further teaches:
The method according to claim 3, wherein the step of selecting the target positions deviating from the plurality of previewing paths from the target path of the lane comprises: selecting previewing positions in the plurality of previewing paths; (a deviation may be generated by locating a dashed line 4400 that extends in parallel with the centerline 4210 of the lane 4200 from a Euclidean line 4500 between the second point B and the centerline 4210 of the lane 4200 to the first point A. The difference between the second point B and the point where "the first point A is projected onto the Euclidian line 4500 by the dashed line 4400 represents the deviation in the trajectory of the remote vehicle 4300 from the first point A to the second point B. Similarly, the next deviation may be generated by locating a dashed line 4600 that extends in parallel with the centerline 4210 of the lane 4200 from the third point C to the Euclidean line 4500 between the second point B and the centerline 4210 of the lane 4200. The difference between the second point B and where the third point C is projected onto the Euclidean line 4500 by the dashed line 4600 represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. Alternatively, a Euclidean line could extend from the centerline 4210 through the third point C (similar to line 4500 through the second point B), and a parallel line could project forward from the second point B to that Euclidean line. Then, the difference between the third point C and the point where the second point B is projected onto the Euclidean line by the parallel line also represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C." [0081]; here it shows that points A, B, and C are selected as previewing positions in a plurality of previewing paths.)
selecting positions satisfying a preset deviation condition from the target path of the lane as the target positions deviating from the plurality of previewing paths; (Paragraph [0081] also shows that the positions are deviation positions from the target path of the lane.)
wherein the preset deviation condition is: forming a previewing deviation with a path between the previewing positions, the previewing deviation is perpendicular to the plurality of previewing paths. ("The difference between the second point B and where the third point C is projected onto the Euclidean line 4500 by the dashed line 4600 represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. Alternatively, a Euclidean line could extend from the centerline 4210 through the third point C (similar to line 4500 through the second point B), and a parallel line could project forward from the second point B to that Euclidean line. Then, the difference between the third point C and the point where the second point B is projected onto the Euclidean line by the parallel line also represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. These deviations may also be referred to as relative deviations." [0081] here it teaches a perpendicular Euclidean line that intersects two parallel previewing paths and forms the relative deviation.)

Regarding claim 8:
Zhao teaches:
An apparatus for controlling vehicle traveling, comprising: a processor; and a memory storing computer readable programs, wherein when the computer readable programs are executed by the processor, the apparatus are made to perform the operations comprising: (“an 
detecting a plurality of traveling states of a vehicle, ("the remote vehicle is at a current point 8000 on a single lane 8050 where the current driving intention can only be to go straight. An example of the trajectory for the remote vehicle is labeled 8100. Upon reaching point 8200, however, the driving intention may be go straight or right turn due to the presence of lanes 8300 and 8400." [0117]; here it shows that a plurality of traveling states of a vehicle can be detected.)
wherein the plurality of travelling states comprises a plurality of travelling directions; ("the remote vehicle is at a current point 8000 on a single lane 8050 where the current driving intention can only be to go straight. An example of the trajectory for the remote vehicle is labeled 8100. Upon reaching point 8200, however, the driving intention may be go straight or right turn due to the presence of lanes 8300 and 8400." [0117]; here it also shows that the plurality of traveling states comprises a plurality of traveling directions (either going straight or turning right))
respectively previewing the vehicle travelling along the plurality of travelling directions from an original position in a lane to obtain a plurality of previewing paths; ("Assuming that the trajectory 8100 for the current intention of going straight only takes up 2 seconds of a 4-second trajectory calculation, the vehicle pose (i.e., its position within the vehicle transportation network information) and velocity is recalculated at point 8200 so as to generate the next segment of the trajectory, such as the trajectory 8500 for the next driving intention of right turn, for another 2 seconds. The trajectory is generated as described above with respect to 
fitting a plurality of turning paths of the vehicle travelling from the original position to a target path in the lane according to the plurality of previewing paths; ("FIG. 7 is a diagram illustrating the weighting function that may be used for generating the trajectory of FIG. 6. The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000." [0110]; here it shows that a generated turning path of the vehicle is fitted, using a weighting function, from the original position to a target path in the lane.)
using the plurality of turning paths to calculate change information of a plurality of steering wheel angles; ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that the optimized trajectory can include a set of steering angles.)
and adjusting the plurality of travelling directions according to the change information of the plurality of steering wheel angle, to control the vehicle to travel from the original position to the target path along the plurality of turning paths. ("the output of the trajectory controller can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400, or both. In some embodiments, the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position. In some 

Regarding claim 9:
Zhao teaches all of the limitations of claim 8.
Zhao further teaches:
The apparatus according to claim 8, wherein the operation of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path in the lane according to the plurality of previewing paths comprises: (paragraph [0110] and figure 7 show the operation of fitting a plurality of turning paths from an original position to the target path.)
selecting target positions deviating from the plurality of previewing paths from the target path of the lane; ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature 
fitting the plurality of turning paths of the vehicle travelling from the original position to the target positions. ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature prediction of the trajectory. As time passes from the current point 7100, the weighting between the two predictions change such that the maximum weight is given to the map curvature prediction of the trajectory and the minimal weight is given to the velocity prediction of the trajectory at a future point 7200 at K seconds for example." [0110]; here it also shows that each of those positions are given a weight such that the turning paths are fitted from the original position to the target positions.)

Regarding claim 10:
Zhao teaches:
A vehicle, comprising: a sensor configured to detect a plurality of travelling states of a vehicle, (“The sensor 1360 often includes one or more sensors 1360, such as an array of sensors, which may be operable to provide information that may be used to control the vehicle 1000. The sensor 1360 may provide information regarding current operating characteristics of the vehicle. When multiple sensors 1360 are included, they can include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combination of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the vehicle 1000.” [0041]; here it shows that a host vehicle can contain a sensor for detecting the current dynamic situation of the vehicle.)
wherein the plurality of travelling states comprises a plurality of travelling directions; ("the remote vehicle is at a current point 8000 on a single lane 8050 where the current driving intention can only be to go straight. An example of the trajectory for the remote vehicle is labeled 8100. Upon reaching point 8200, however, the driving intention may be go straight or right turn due to the presence of lanes 8300 and 8400." [0117]; here it also shows that the plurality of traveling states comprises a plurality of traveling directions (either going straight or turning right))
a controller configured to respectively preview the vehicle travelling along the plurality of travelling directions from an original position in a lane to obtain a plurality of previewing paths; ("Assuming that the trajectory 8100 for the current intention of going straight only takes up 2 seconds of a 4-second trajectory calculation, the vehicle pose (i.e., its position within the 
fit a plurality of turning paths of the vehicle travelling from the original position in the lane to a target path in the lane according to the plurality of previewing paths; ("FIG. 7 is a diagram illustrating the weighting function that may be used for generating the trajectory of FIG. 6. The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000." [0110]; here it shows that a generated turning path of the vehicle is fitted, using a weighting function, from the original position to a target path in the lane.)
and use the plurality of turning paths to calculate change information of a plurality of steering wheel angles; ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that the optimized trajectory can include a set of steering angles.)
and an electric steering system configured to adjust the plurality of travelling directions according to the change information of the plurality of steering wheel angles, to control the vehicle to travel from the original position to a target position along the plurality of turning paths. ("the output of the trajectory controller can be an optimized trajectory that may be supplied to the powertrain 1200, the wheels 1400, or both. In some embodiments, the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position. In some embodiments, the optimized trajectory can be one or more lanes, lines, curves, paths, or a combination thereof. The trajectory controller may be implemented, at least in part, using one or more elements of the controller 1300." [0043]; here it shows that the change information consisting of a set of steering angles can be used to control a vehicle to travel along an optimized trajectory. Figure 6 and 7 shows that the trajectory can be along the plurality of turning paths that are fitted from the original position to a target path in the lane.)

Regarding claim 12:
Zhao teaches all of the limitations of claim 8. 
Zhao teaches:
The apparatus according to claim 8, wherein the plurality of travelling states further comprises a plurality of travelling speeds; and the operation of respectively previewing the vehicle travelling along the plurality of travelling directions from the original position in the lane to obtain the plurality of previewing paths comprises: predicting a path of the vehicle obtained by travelling along the plurality of travelling directions for a period of time from the original position of the lane at the plurality of travelling speeds as the plurality of previewing paths. ("vehicle velocity is a vector having a heading and a magnitude. In FIG. 6, the predicted trajectory of the vehicle 6000 based on the vehicle velocity is shown extending over time by the arrow 6300. The vehicle velocity may be obtained from, for example, the remote vehicle kinetic state information optionally received in the process of FIG. 3 at 3000 or may be calculated, in whole or in part, from other information received at 3000. Knowing the velocity and the position of the remote vehicle 6000, the trajectory up to K seconds can be predicted." [0108]; here it shows that the predicted trajectory up to a certain amount of seconds can be obtained. Paragraph [0110] shows that multiple velocity predictions can be detected and a weighting function can be used to obtain a weighted trajectory (6500 as shown in fig. 6))

Regarding claim 13:
Zhao teaches all of the limitations of claim 9.
Zhao further teaches:
The apparatus according to claim 9, wherein the operation of selecting the target position deviating from the plurality of previewing paths from the target path of the lane comprises: selecting previewing position in the plurality of previewing paths; (a deviation may be generated by locating a dashed line 4400 that extends in parallel with the centerline 4210 of the lane 4200 from a Euclidean line 4500 between the second point B and the centerline 4210 of the lane 4200 to the first point A. The difference between the second point B and the point where "the first point A is projected onto the Euclidian line 4500 by the dashed line 4400 represents the deviation in the trajectory of the remote vehicle 4300 from the first point A to 
selecting position satisfying a preset deviation condition from the target path of the lane as the target position deviating from the plurality of previewing paths; (Paragraph [0081] also shows that the positions are deviation positions from the target path of the lane.)
wherein the preset deviation condition is: forming a previewing deviation with a path between the previewing positions, the previewing deviation is perpendicular to the plurality of previewing paths. ("The difference between the second point B and where the third point C is projected onto the Euclidean line 4500 by the dashed line 4600 represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. Alternatively, a Euclidean line could extend from the centerline 4210 through the third point C 

Regarding claim 17:
Zhao teaches all of the limitations of claim 10.
Zhao further teaches:
The vehicle according to claim 10, wherein the plurality of travelling states further comprises a plurality of travelling speeds; and the operation of respectively previewing the vehicle travelling along the plurality of travelling directions from the original position in the lane to obtain the plurality of previewing paths comprises: predicting paths of the vehicle obtained by travelling along the plurality of travelling directions for a period of time from the original position of the lane at the plurality of travelling speeds as the previewing paths. ("vehicle velocity is a vector having a heading and a magnitude. In FIG. 6, the predicted trajectory of the vehicle 6000 based on the vehicle velocity is shown extending over time by the arrow 6300. The vehicle velocity may be obtained from, for example, the remote vehicle kinetic state information optionally received in the process of FIG. 3 at 3000 or may be calculated, in whole or in part, from other information received at 3000. Knowing the velocity and the position of 

Regarding claim 18:
Zhao teaches all of the limitations of claim 10.
Zhao further teaches:
The vehicle according to claim 10, wherein the operation of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path in the lane according to the plurality of previewing paths comprises: selecting target position deviating from the plurality of previewing paths from the target path of the lane; ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature prediction of the trajectory. As time passes from the current point 7100, the weighting between the two predictions change such that the maximum weight is given to the map curvature prediction of the trajectory and the minimal 
and fitting the plurality of turning paths of the vehicle travelling from the original position to the target path. ("The numbers and lines are arbitrary to illustrate the principals involved and do not represent values within FIG. 6. The numbers represent the weight given to each trajectory prediction over time. The weighting function is based on the assumption that, over time, the vehicle will move toward the centerline of the predicted lane as shown by the arrow 7000. That is, for example, the velocity predictions of trajectory are to the left in FIG. 7 and the map curvature predictions of trajectory are to the right in FIG. 7. At the current point 7100 at which the vehicle is located, the maximum weight (such as 1.0) is given to the velocity prediction of the trajectory and a minimal weight (such as 0) is given to the map curvature prediction of the trajectory. As time passes from the current point 7100, the weighting between the two predictions change such that the maximum weight is given to the map curvature prediction of the trajectory and the minimal weight is given to the velocity prediction of the trajectory at a future point 7200 at K seconds for example." [0110]; here it also shows that each of those positions are given a weight such that the turning paths are fitted from the original position to the target path.)

Regarding claim 19:
Zhao teaches all of the limitations of claim 18.
Zhao further teaches:
The vehicle according to claim 18, wherein the operation of selecting the target position deviating from the plurality of previewing paths from the target path of the lane comprises: selecting previewing position in the plurality of previewing paths; (a deviation may be generated by locating a dashed line 4400 that extends in parallel with the centerline 4210 of the lane 4200 from a Euclidean line 4500 between the second point B and the centerline 4210 of the lane 4200 to the first point A. The difference between the second point B and the point where "the first point A is projected onto the Euclidian line 4500 by the dashed line 4400 represents the deviation in the trajectory of the remote vehicle 4300 from the first point A to the second point B. Similarly, the next deviation may be generated by locating a dashed line 4600 that extends in parallel with the centerline 4210 of the lane 4200 from the third point C to the Euclidean line 4500 between the second point B and the centerline 4210 of the lane 4200. The difference between the second point B and where the third point C is projected onto the Euclidean line 4500 by the dashed line 4600 represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. Alternatively, a Euclidean line could extend from the centerline 4210 through the third point C (similar to line 4500 through the second point B), and a parallel line could project forward from the second point B to that Euclidean line. Then, the difference between the third point C and the point where the second point B is projected onto the Euclidean line by the parallel line also represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C." [0081]; here it shows that points A, B, and C are selected as previewing positions in a plurality of previewing paths.)
selecting position satisfying a preset deviation condition from the target path of the lane as the target position deviating from the plurality of previewing paths; (Paragraph [0081] also shows that the positions are deviation positions from the target path of the lane.)
wherein the preset deviation condition is: forming a previewing deviation with a path between the previewing positions, the previewing deviation is perpendicular to the plurality of previewing paths. ("The difference between the second point B and where the third point C is projected onto the Euclidean line 4500 by the dashed line 4600 represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. Alternatively, a Euclidean line could extend from the centerline 4210 through the third point C (similar to line 4500 through the second point B), and a parallel line could project forward from the second point B to that Euclidean line. Then, the difference between the third point C and the point where the second point B is projected onto the Euclidean line by the parallel line also represents the deviation in the trajectory of the remote vehicle 4300 from the second point B to the third point C. These deviations may also be referred to as relative deviations." [0081] here it teaches a perpendicular Euclidean line that intersects two parallel previewing paths and forms the relative deviation.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Publication No. 20170154529) in view of Deguchi (U.S. Publication No. 20020035425).
Regarding claim 5:
Zhao teaches all of the limitations of claim 3.
Zhao teaches the step of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path as seen in paragraph [0110]. Zhao does not teach that it comprises setting steering centers of the plurality of travelling directions, however,
Deguchi teaches:
setting steering centers in a direction perpendicular to the plurality of travelling directions; ("one steering center is determined in correspondence to specific steering angles at the four 
Zhao and Deguchi are analogous art because they are in the same field of art, steering control methods/apparatus. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of fitting the plurality of turning paths of the vehicle from the original position to the target path as taught by Zhao to comprise setting steering centers in a direction perpendicular to the plurality of travelling directions as taught by Deguchi in order for the fitting of the plurality of turning paths of the vehicle travelling from the original position to the target path to be done on a basis of the steering centers. The teaching suggestion/motivation to combine is that be fitting the turning paths based on setting steering centers, a smoother curve can be kept for lane keeping assist.

Regarding claim 14:
Zhao teaches all of the limitations of claim 9. 
Zhao teaches the operation of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path as seen in paragraph [0110]. Zhao does not teach that it comprises setting steering centers of the plurality of travelling directions, however,
Deguchi teaches:
setting steering centers in a direction perpendicular to the plurality of travelling directions; ("one steering center is determined in correspondence to specific steering angles at the four wheels. However, if a given steering center is set first, one combination of the steering angles of the four wheels cannot be determined and there are a plurality of possible combinations. From the plurality of such combinations, the combination of the individual wheel steering angles shown in FIG. 10 is selected. In other words, the combination of the steering angles for the wheels that allow the lines connecting the individual wheels and the steering center to extend perpendicular to the orientations of the wheels or a combination approximating such a state is selected" [0097]; here it shows that a steering center in a direction perpendicular to the traveling direction of the wheels can be set.)
Zhao and Deguchi are analogous art because they are in the same field of art, steering control methods/apparatus. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of fitting the plurality of turning paths of the vehicle from the original position to the target path as taught by Zhao to comprise setting steering centers in a direction perpendicular to the plurality of travelling directions as taught by Deguchi in order for the fitting of the plurality of turning paths of the vehicle travelling from the original position to the target path to be done on a basis of the steering centers. The teaching 

Regarding claim 20:
Zhao teaches all of the limitations of claim 18.
Zhao teaches the operation of fitting the plurality of turning paths of the vehicle travelling from the original position to the target path as seen in paragraph [0110]. Zhao does not teach that it comprises setting steering centers of the plurality of travelling directions, however,
Deguchi teaches:
setting steering centers in a direction perpendicular to the plurality of travelling directions; ("one steering center is determined in correspondence to specific steering angles at the four wheels. However, if a given steering center is set first, one combination of the steering angles of the four wheels cannot be determined and there are a plurality of possible combinations. From the plurality of such combinations, the combination of the individual wheel steering angles shown in FIG. 10 is selected. In other words, the combination of the steering angles for the wheels that allow the lines connecting the individual wheels and the steering center to extend perpendicular to the orientations of the wheels or a combination approximating such a state is selected" [0097]; here it shows that a steering center in a direction perpendicular to the traveling direction of the wheels can be set.)
Zhao and Deguchi are analogous art because they are in the same field of art, steering control methods/apparatus. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of fitting the plurality of turning paths of the vehicle from the fitting of the plurality of turning paths of the vehicle travelling from the original position to the target path to be done on a basis of the steering centers. The teaching suggestion/motivation to combine is that be fitting the turning paths based on setting steering centers, a smoother curve can be kept for lane keeping assist.

Claims 6, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (U.S. Publication No. 20170154529) in view of Yoon (U.S. Publication No. 20130317698).
Zhao teaches all of the limitations of claim 1.
Zhao teaches the step of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as shown in paragraph [0043], and 
using the plurality of steering wheel angles to calculate the change information. ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that a plurality of steering wheel angles are used as control inputs to optimize the trajectory.)but does not explicitly teach that the step comprises calculating a plurality of turning radii. However,
Yoon teaches:
calculating a plurality of turning radii of the plurality of turning paths; (“The target route generator may calculate a target route using at least one of a distance to any target position of the vehicle, a road curvature to the target position, and a lateral offset of the vehicle, the target 
using the plurality of turning radii to calculate the plurality of steering wheel angles; (“the target yaw rate may calculate a radius of curvature of the target route received from the target route generator and calculate the target yaw rate using the radius of curvature, the controller may calculate the target steering angle using the target yaw rate, the steering angle in a steady state of the vehicle, and a yaw rate in a steady state of the vehicle.” [0011]; here it shows that a turning radius can be used to calculate a target yaw rate which can then be used to calculate a target steering angle.)
Zhao and Yoon are analogous art because they are in the same field of art, lane keeping assist methods. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as taught by Zhao to comprise the calculating of a steering angle using a turning radius of a turning path as taught by Yoon in order for a plurality of steering wheel angles to be calculated using a plurality of turning radii of a plurality of turning paths. The teaching suggestion/ motivation to combine is that by calculating a plurality of steering wheel angles, a smoother path can be kept for lane assist keeping.


Regarding claim 15:
Zhao teaches all of the limitations of claim 8.
Zhao teaches the operation of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as shown in paragraph [0043],  and 
using the plurality of steering wheel angles to calculate the change information. ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that a plurality of steering wheel angles are used as control inputs to optimize the trajectory.)but does not explicitly teach that the step comprises calculating a plurality of turning radii. However,
Yoon teaches:
calculating a plurality of turning radii of the plurality of turning paths; (“The target route generator may calculate a target route using at least one of a distance to any target position of the vehicle, a road curvature to the target position, and a lateral offset of the vehicle, the target yaw rate may calculate a radius of curvature of the target route received from the target route generator and calculate the target yaw rate using the radius of curvature” [0011]; here it shows that for each target route using at least one distance to any target position, a radius of curvature can be detected for the target route. It also shows that this radius can be used to 
using the plurality of turning radii to calculate the plurality of steering wheel angles; (“the target yaw rate may calculate a radius of curvature of the target route received from the target route generator and calculate the target yaw rate using the radius of curvature, the controller may calculate the target steering angle using the target yaw rate, the steering angle in a steady state of the vehicle, and a yaw rate in a steady state of the vehicle.” [0011]; here it shows that a turning radius can be used to calculate a target yaw rate which can then be used to calculate a target steering angle.)
Zhao and Yoon are analogous art because they are in the same field of art, lane keeping assist methods. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as taught by Zhao to comprise the calculating of a steering angle using a turning radius of a turning path as taught by Yoon in order for a plurality of steering wheel angles to be calculated using a plurality of turning radii of a plurality of turning paths. The teaching suggestion/ motivation to combine is that by calculating a plurality of steering wheel angles, a smoother path can be kept for lane assist keeping.


Regarding claim 21:
Zhao teaches all of the limitations of claim 10.
Zhao teaches the operation of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as shown in paragraph [0043],  and 
using the plurality of steering wheel angles to calculate the change information. ("the optimized trajectory can be control inputs such as a set of steering angles, with each steering angle corresponding to a point in time or a position." [0043]; here it shows that a plurality of steering wheel angles are used as control inputs to optimize the trajectory.)but does not explicitly teach that the step comprises calculating a plurality of turning radii. However,
Yoon teaches:
calculating a plurality of turning radii of the plurality of turning paths; (“The target route generator may calculate a target route using at least one of a distance to any target position of the vehicle, a road curvature to the target position, and a lateral offset of the vehicle, the target yaw rate may calculate a radius of curvature of the target route received from the target route generator and calculate the target yaw rate using the radius of curvature” [0011]; here it shows that for each target route using at least one distance to any target position, a radius of curvature can be detected for the target route. It also shows that this radius can be used to calculate a target yaw rate. Paragraph [0010] shows that a plurality of target routes can be received and a target yaw rate can be calculated for each route.)
using the plurality of turning radii to calculate the plurality of steering wheel angles; (“the target yaw rate may calculate a radius of curvature of the target route received from the target route generator and calculate the target yaw rate using the radius of curvature, the controller may calculate the target steering angle using the target yaw rate, the steering angle in a steady state of the vehicle, and a yaw rate in a steady state of the vehicle.” [0011]; here it shows that a turning radius can be used to calculate a target yaw rate which can then be used to calculate a target steering angle.)
Zhao and Yoon are analogous art because they are in the same field of art, lane keeping assist methods. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the step of using the plurality of turning paths to calculate the change information of the plurality of steering wheel angles as taught by Zhao to comprise the calculating of a steering angle using a turning radius of a turning path as taught by Yoon in order for a plurality of steering wheel angles to be calculated using a plurality of turning radii of a plurality of turning paths. The teaching suggestion/ motivation to combine is that by calculating a plurality of steering wheel angles, a smoother path can be kept for lane assist keeping.


Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664